DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05-17-2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1-4, 6-9, 11, and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865) in view of Song (US 20040020905).
It is noted that language directed towards how the apparatus will be used (e.g. producing a transient hydrothermal layer or that the material being worked upon is at least partially dissolved) are intended uses, which do not limit the apparatus other than the apparatus must be capable of doing them.  See MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  If the prior art teaches an apparatus which is capable of performing the claimed use, it anticipates the claim.
It is further noted that “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption” is a material property of an article that the apparatus is intended to work upon in an intended use.  This could be interpreted as trying to limit the materials that the apparatus is intended to treat.  MPEP 2115 states: “Expressions relating the 
Claim 1: Yamanouchi is directed towards an apparatus for performing a cleaning process (remove contaminants) on a material surface (abstract).  As shown in figure 1, there is an optical system that includes a laser 2 (claim 2) and lenses and window 10 as a means to direct pulses of light through said liquid sheath onto the surface of the material. The apparatus also comprises a means for covering the material (tank) 14 for holding a liquid, such as water (claim 14), such that it forms a sheath around a material 12 that is to be immersed in that tank by gravity and the liquid sheath is taught to be continuously flowing over the substrate by inclusion of pipes 17 and 18 during its intended use (page 5, Detailed description of invention Section, claim 11).
The apparatus is directed made for processing a material (which has a surface) by covering the material with a solvent liquid (providing a source of liquid, which is directed onto the material, in order to submerse it, which has an interface between the surface of the material and the liquid, since they are in contact for submersion, the layer of liquid present on the material surface can be considered a liquid sheath) and directing pulsed laser irradiation (using a laser beam from a provided laser) through the fluid sheath and towards the surface in order to remove surface contaminants of the material surface (Page 1, Technical field section).  
As stated above, the apparatus is not limited by the intended uses.  However, the liquid is taught to be a solvent, whose identity is chosen for the specific contaminant to be cleaned from the surface, so it is clearly envisaged that the solvent is capable of dissolving at least some surface layer portion of some materials, since that is the function that is required for it to be 
Yamanouchi teaches that the apparatus is intended to be used such that the laser pulse impinges on the substrate surface, so it must have been transmitted through the solvent(e.g. water) to that interface, so the wavelength of light used by the laser means for directing pulses is intended to be at least somewhat transparent to the solvent used (claim 3), where the solvent liquid (and necessarily the substrate) absorbs heat from the laser beam during cleaning (page 3), which will be capable of causing temperature changes to the surface of the material and a resulting pressure change due to the expansion and contraction of the materials due to the temperature change.  
Regarding the requirement that the duration of the light pulses be shorter than “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption”.  As stated above, “the rate of thermal conduction of absorbed light pulse energy for the dimensions of light pulse absorption” is a material property of the article being worked upon, and so is not limit the apparatus.  Furthermore, in applicant’s specification, they describe lasers operating between 8 and 25ns as fulfilling its process of LDHP [0057] and Yamanouchi teaches 20ns pulses (page 5), so it is expected to be capable of producing the claimed effect and these pulse durations anticipate applicant’s specifically claimed range of “between 10 ns and 10 us in duration” for this purpose.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, that the pulse duration of Yamanouchi is capable of having the claimed effect on some materials), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.
As a result, the apparatus is capable of being used in the claimed manner, at least on some materials.

However, Song is also directed towards cleaning substrates like Si substrates of contaminants and particles by immersing the substrate in a liquid and directing a laser at it (abstract), while minimizing damage to the substrate [0039].  However, it further teaches that higher laser fluences are desired in order to improve the efficiency of the cleaning process [0079] and exemplifies some useful laser fluences for the laser which read upon applicant’s claimed range, such as 5.7J/cm2 [0074] or 13.3J/cm2 [0067].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have a laser capable of (and to use) laser fluences that read upon applicant’s claimed range, such as 5.7J/cm2, in order to improve the cleaning efficiency and because such fluences were taught in the prior art to be known and effective for such cleaning processes (claims 1 and 13).
Claim 3: Yamanouchi further teaches providing continuous flow of the solvent (water) over the material by pipes 17 and 18 (page 5). 
Claims 4 and 6: Yamanouchi does not teach plural lasers being used only exemplifying using one.  However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to duplicate the laser and thus to have an array of multiple lasers to perform the process.
Claims 7, 15, and 16: Yamanouchi further teaches using a homogenizer to make the peaked profile of the laser uniform across the beam, which would be a flat top or quasi flat top peak profile (page 5).
Claims 8-9: Yamanouchi exemplifies using 20ns pulses of a 248nm laser (page 5), Song teaches using 248nm laser with 23ns pulse with a laser fluence of 13.3J/cm2 for this purpose.
 (claims 8-9).
Claim 10 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865) in view of Song (US 20040020905) in view of Dufay (J. Environ. Monit., 2006, 8, 630-633)
See the previous discussion for claim 1.  Yamanouchi teaches it then collects the used liquid waste from the reservoir into an outlet line in the system 18, so it can be considered a waste collector, used to remove the contamination from the reservoir (Page 5, ¶1). Yamanouchi does not specifically teach further using a collection and archiving system when collecting the contaminants.
Dufay teaches that exposure to certain contaminants (beryllium) contamination is a serious health issue and that the Department of Energy requires sampling the beryllium contamination prior to determining that the surfaces are free from contamination.  It further teaches that this is done by collecting the possible contamination and analyzing it for contamination (Introduction section ¶1-3).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not only collect, but archive the beryllium contaminated fluid, first, because it is poisonous, so it can’t just be released back into the environment, and second, in order to be able to perform testing on the contamination, to ensure that the surfaces are being cleaned as required (claim 10).
Furthermore, for claim 18: .
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamanouchi (WO9930865) in view of Song (US 20040020905) in view of Dufay (J. Environ. Monit., 2006, 8, 630-633), further in view of Agrawal (US 20110092377).
Yamanouchi does not specifically teach sampling the contaminated material by ICP-MS.
Agrawal is directed towards high throughput methods for sampling toxic elements, like beryllium (abstract).  It teaches using ICP-MS on the dissolved beryllium contamination as a conventionally used technique to analyze the contamination [0025].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to connect an ICP-MS system to the cleaning system in order to perform the conventional analysis of the waste for dissolved beryllium.

Response to Arguments
Applicant's arguments filed 05-03-2021 have been fully considered but they are not persuasive in view of the amended grounds of rejection in view of Song. 
The Song reference teaches using applicant’s claimed laser parameters for such cleaning processes and motivates using higher fluences to improve cleaning efficiency. Like Yamanouchi it is also interested in minimizing damage to the substrates, but the effect produced by particular laser conditions depends upon the materials to be worked upon.  
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712